Citation Nr: 0514220	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  94-44 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the carpal navicular of the left wrist, currently 
evaluated as 10 percent disabling for orthopedic impairment 
with a separate rating of 10 percent for a residual scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which assigned a temporary total rating for the 
veteran's service-connected postoperative residuals of 
fracture of the carpal navicula, left wrist, effective April 
22, 1993, to June 30, 1993, with a 10 percent rating being 
effective July 1, 1993.  The veteran appealed, contending his 
left wrist disorder warranted a rating in excess of 10 
percent.

By an October 2002 rating decision, the RO granted a separate 
compensable rating of 10 percent for a post-operative scar of 
the left wrist.

This case was previously before the Board in March 2000 and 
April 2004, at which time it was remanded for additional 
development.  In March 2000, the Board's remand directives 
included a new VA medical examination, and the record 
reflects the veteran was subsequently accorded multiple 
examinations with respect to this claim.  Thereafter, in 
April 2004, the Board directed that medical records be 
obtained from the Bronx VA Medical Center (VAMC), and such 
records were subsequently added to the file.  Accordingly, 
the Board finds that the RO has substantially complied with 
the prior remand directives, and that a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

As an additional matter, the Board notes that the record 
reflects the veteran had surgery on his left wrist in January 
2000.  Therefore, he may be entitled to a temporary total 
rating pursuant to 38 C.F.R. §§ 4.29 and/or 4.30.  As this 
issue has not been adjudicated below, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected orthopedic impairment of 
the left wrist is not manifest by ankylosis, nor impairment 
analogous thereto.

3.  The veteran's service-connected left wrist scar does not 
result in limitation of motion, nor does it cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected orthopedic impairment of the left 
wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5214 and 5215 (2004).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left wrist scar are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic 
Codes 7801-7805 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that 
error regarding the timing of notice does not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the rating decision which is the subject of this appeal 
was promulgated prior to the enactment of the VCAA.  
Nevertheless, as will be discussed below, the VCAA provisions 
have been considered and complied with.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

With respect to the duty to notify, the RO sent 
correspondence to the veteran in April 2000, January 2003, 
and September 2003 which requested that he identify any such 
relevant records, and it does not appear he replied to these 
requests.  Similar correspondence was sent by the VA Appeals 
Management Center (AMC) in April 2004.  Further, both the 
September 2003 RO correspondence and the April 2004 AMC 
correspondence addressed the requirements for the benefit 
sought on appeal, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the August 1994 Statement of the 
Case (SOC), as well as Supplemental Statements of the Case 
(SSOCs) in June 2003 and March 2005, which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, the June 2003 SSOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, he has been 
accorded multiple examinations in conjunction with this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for residuals 
of fracture, carpal navicula, left wrist, by a September 1982 
rating decision.  This decision noted, in part, that the 
veteran sustained a fracture of his left hand in February 
1981, and that a March 1981 X-ray showed continued fracture 
of the left navicular.  A noncompensable (zero percent) 
evaluation was assigned pursuant to Diagnostic Code 5215, 
effective April 25, 1981.

In conjunction with the current increased rating claim, 
various medical records were added to the file which cover a 
period from 1993 to 2002.  Among other things, records dated 
in April 1993 reflect that the veteran reported he fell on 
his wrist in the fall, and since that time he had been having 
soreness in the left wrist on movement.  His in-service left 
wrist injury was also noted.  He was diagnosed with nonunion, 
naviculary proximal pole, of the left wrist, and underwent 
surgery as a result thereof.

In July 1994, the veteran underwent a VA joints examination 
at which he was found to have a 2 inch scar on the dorsum of 
the left wrist, for the old fracture, carpal navicular.  
Further, it was noted that there was some radiation to the 
middle fingers on tapping the anterior wrist.  There was also 
weakness of grip.  Range of motion testing showed pronation 
to 85 degrees, supination to 90 degrees, radial deviation to 
15 degrees, ulnar deviation to 40 degrees, palmar flexion to 
80 degrees, and dorsiflexion to 65 degrees.  Moreover, it was 
noted that X-rays of the left wrist revealed a deformity of 
navicular bone secondary to partial resection; and 
degenerative changes at radio-navicular joint.  Diagnoses 
were status-post surgery navicular; deformity of carpal 
navicular; and degenerative changes at radio-ulnar joint.

Records dated in November 1999 reflect that the veteran 
sought treatment for complaints of left wrist pain.  He 
reported that since his last surgery, he had had increasing 
pain, especially with certain movements.  Moreover, he 
reported that this was especially difficulty for him because 
he used his hands as a construction worker.  He described his 
wrist pain as constant, but refrained from taking over-the-
counter (OTC) medications.  On examination, it was noted that 
the dorsal surface, lateral side of the left wrist was 
enlarged.  However, there was no tenderness to palpation, he 
was able to completely flex and hyperextend the wrist, and 
there was no redness.

The record reflects that the veteran underwent additional 
left wrist surgery in January 2000.  Follow-up records from 
March 2000 noted that he had weaned himself from the splint 
appropriately.  On examination, his incision was found to be 
clean, dry, and intact, but it was also found to be 
hypersensitive.  There was no edema or swelling.  He was also 
found to have improved finger flexion, and was able to clench 
his hand into a fist.  However, there was mild pain with 
resisted 4th finger flexion.  Range of motion testing was as 
follows: 80 degrees pronation; 90 degrees supination; and 35 
degrees for both flexion and extension.

Follow-up records from May 2000 noted that the veteran was 
progressing well through physical therapy.  His incision was 
again found to be clean, dry, and intact, but there was no 
wound hypersensitivity.  There continued to be no edema or 
swelling.  Range of motion testing was as follows: wrist 
flexion and extension to 35 degrees; ulnar deviation to 25 
degrees; radial deviation to 10 degrees.  In addition, hand 
grasp was 32 pounds, lateral pinch was 13.5 pounds, and 
palmar pinch was 10 pounds.  

Subsequent follow-up records from June 2000 show range of 
motion with flexion and extension to 40 degrees, ulnar 
deviation to 27 degrees, and radial deviation to 10 degrees.  
Grip was 57.5 pounds.

X-rays taken of the left wrist in June 2000 revealed post-
operative changes, distal radius, ulna and distal carpal row.  
Further, several calcifications were seen in the soft 
tissues.  Overall impression was status-post proximal row 
carpectomy with removal of the cast.

In September 2002, the veteran underwent multiple VA medical 
examinations, to include a peripheral nerves examination, a 
scars examination, and a joints examination.

The VA peripheral nerves examination of the left wrist found 
the veteran to have a normal neurological examination.  

At the VA scars examination, the veteran was noted to have a 
6 cm linear scar on the dorsum of the left wrist.  The scar 
was found to be soft.  However, there was no adherence, no 
ulceration/breakdown of the skin, no underlying tissue loss, 
and no inflammation, edema, or keloid.  There was minimal 
depression, and mild disfigurement.  Both texture and color 
of the scar were found to be normal.  Further, the examiner 
indicated that the scar did not result in limitation of 
function.

At the VA joints examination, the examiner noted that the 
claims file had been reviewed, and summarized relevant 
findings therein.  Regarding current symptomatology, it was 
indicated that the veteran had intermittent pain, weakness, 
stiffness, and swelling of the left wrist.  Precipitating 
factors for flare-ups were activities with the left hand.  
Further, it was noted that the veteran was employed in 
construction which aggravated his pain a lot.  

Examination of the left hand revealed a 2 inch, healed post-
operative scar.  Passive/active range of motion tests showed 
that the bilateral wrists were within normal limits.  
However, it was noted that the left wrist was mildly painful 
with range of motion extremes.  The examiner also stated that 
the wrist was limited by pain, weakness, and lack of 
endurance.  Left wrist flexion/extension muscle power was 
found to be 4+/5.  There was mild tenderness at the left 
wrist dorsally.  The examiner stated that ankylosis was not 
applicable in the instant case.  In addition, the examiner 
noted the results of left wrist X-rays conducted in 1982, 
1994, and June 2000.  Based on the foregoing, the examiner 
diagnosed post-traumatic osteoarthritis of the left wrist.  
Further, the examiner commented that, in terms of changes 
during flare-ups, a determination could not be made as he did 
not see the veteran during flare-ups, which usually occurred 
after heavy construction work, by history.  Further, the 
examiner commented that the scar was mildly tender, but that 
there was no limitation of motion due to the scar.

The record indicates the veteran had a follow-up VA joints 
examination in December 2002 by the same examiner as in 
September 2002.  Among other things, the examiner stated that 
there was no ankylosis, no loss of use of the left hand, and 
that the scar was not tender or painful.  Further, the 
examiner indicated that the scar did not contribute to any 
limitation of motion.  However, the examiner did note that 
the veteran had pain on motion of the left forearm supination 
and with left wrist range of motion extremes.  Additional 
limitations were noted as being pain and lack of endurance.  
He was found to have mild tenderness at the left dorsal 
wrist.  Range of motion testing was as follows: left forearm 
supination to 80 degrees with pain; left forearm pronation to 
80 degrees; wrist dorsiflexion to 70 degrees; wrist palmar 
flexion and radial deviation to 80 degrees; and wrist ulnar 
deviation to 45 degrees.  Further, the examiner commented 
that range of motion was within normal limits bilaterally, 
but painful on the left with range of motion extremes.  
Diagnosis was residuals after left wrist proximal carpectomy 
secondary to old trauma.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disabilities of the wrist are evaluated pursuant to criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215.  
These Codes make a distinction between the major (dominant) 
and minor (nondominant) extremity.  Here, the record reflects 
that the veteran is right handed, and, thus, his left wrist 
is the minor extremity.  

Diagnostic Code 5214 provides that if there is favorable 
ankylosis of the wrist of the minor extremity in 20 to 30 
degrees of dorsiflexion, a 20 percent evaluation is for 
assignment.  Any other position, except favorable, warrants a 
30 percent rating.  Unfavorable ankylosis in any degree of 
palmar flexion or with ulnar or radial deviation warrants a 
40 percent evaluation. 

The Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5215 provides that limitation of motion of 
the wrist to less than 15 degrees of dorsiflexion or where 
palmar flexion is limited in line with the forearm, a 10 
percent evaluation is for assignment.  This Code does not 
provide for a rating in excess of 10 percent.

Normal range of motion for the wrist is dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 45 
degrees.  38 C.F.R. § 4.71, Plate I.

With regard to the separate evaluation for the residual scar, 
a 10 percent evaluation has been assigned pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this Code, a 
10 percent disability rating is warranted for a tender and 
painful superficial scar.  

Other potentially applicable Diagnostic Codes include 7803 
and 7805.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial, poorly nourished scars with repeated ulceration.

Diagnostic Code 7805 provides that a scar may also be rated 
on limitation of the part affected.  

The Board notes that the rating criteria for evaluating skin 
disorders were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002) (codified as amended at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The Board notes that the revisions to Diagnostic Codes 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  For example, revised Diagnostic Code 7803 now 
describes scars that are unstable, rather than repeatedly 
ulcerated.  Such scars are those where, for any reason, there 
is frequent loss of covering of the skin over the scar.  
Diagnostic Code 7804 is still for painful superficial scars, 
and Diagnostic Code 7805 is still for scars causing 
limitation of function.  A Note following Diagnostic Code 
7804 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, was applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

In short, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added two new potentially applicable 
Codes that utilize objective criteria for evaluating the 
veteran's service-connected disability.  Consequently, the 
veteran is not prejudiced by the Board's decision to 
adjudicate this claim.  See Mayfield, supra; Bernard, supra.

As noted above, the September 2002 VA peripheral nerves 
examination showed a normal neurologic examination.  Thus, 
there is no basis to evaluate the service-connected left 
wrist disorder upon neurologic impairment.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
orthopedic impairment of the left wrist, nor for a rating in 
excess of 10 percent for his service-connected left wrist 
scar.

Initially, the Board notes that Diagnostic Codes 5215, 7803, 
and 7804 do not provide for a rating in excess of 10 percent.  
As such, these Codes are inapplicable to the veteran's claim 
for a rating in excess of 10 percent for either the 
orthopedic impairment of the left wrist and/or the left wrist 
scar.

With respect to the service-connected orthopedic impairment, 
the Board acknowledges that this disability is manifest by 
pain and resulting functional impairment.  However, even when 
taking into consideration the veteran's complaints of pain, 
the competent medical evidence does not reflect that there is 
ankylosis of the left wrist, or impairment analogous thereto.  
See Lewis, supra.  The clinician who conducted September 2002 
and December 2002 VA joints examinations specifically found 
that there was no ankylosis of the left wrist.  Further, the 
range of motion for both wrists was found to be within normal 
limits on these examinations, even though there was pain on 
range of motion extremes for the left wrist.  Accordingly, 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 10 percent under Diagnostic Code 
5214.

In light of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for his service-connected orthopedic 
impairment of the left wrist.  

Regarding the service-connected residual scar, the Board 
notes that the clinician who conducted September 2002 and 
December 2002 VA joints examinations specifically found that 
the scar did not contribute to the limitation of motion.  A 
similar finding was made by the September 2002 VA scars 
examiner.  Thus, Diagnostic Code 7805 is not applicable in 
the instant case.  Further, the Board notes that the service-
connected orthopedic impairment of the left wrist is based 
upon limitation of motion.  Consequently, an evaluation of 
the scar on this basis would appear to be a violation of the 
prohibition against pyramiding found in 38 C.F.R. 
§ 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board further notes that the competent medical evidence 
reflects that the scar is superficial, and not deep.  For 
example, the September 2002 VA scars examination found that 
there was no underlying tissue loss.  As the scar is not deep 
and does not cause limitation of motion, the revised version 
of Diagnostic Code 7801 is not for application.  

With respect to the revised version of Diagnostic Code 7802, 
the September 2002 VA scars examination found that the scar 
was linear, and measured 6 cm.  In addition, both the July 
1994 and September 2002 VA joints examinations found that the 
scar measured 2 inches.  Thus, it does not cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  
Consequently, the veteran is not entitled to a compensable 
rating under the revised version of Diagnostic Code 7802.

In light of the foregoing, the Board finds that the veteran 
is not entitled to a schedular rating in excess of 10 percent 
for his service-connected left wrist scar.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for either his service-
connected orthopedic impairment of the left wrist, nor for 
his service-connected left wrist scar.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board also concurs with the RO's determination that the 
veteran does not warrant consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  Although he has 
undergone 2 surgical procedures on his left wrist during the 
pendency of this appeal, the record reflects that there was 
an almost 7 year period between these procedures, and that it 
has been more than 5 years since the last surgical procedure.  
Thus, the Board finds that he has not had frequent periods of 
hospitalization due to the service-connected left wrist 
disorders.  Further, while he has indicated his left wrist 
impairment makes his occupation as a construction worker 
difficult, the record indicates that he remains employed.  
Consequently, the Board finds that this level of impairment 
is not of such severity to constitute marked interference 
with employment, and is adequately compensated by the current 
schedular ratings.  Therefore, neither the service-connected 
orthopedic impairment of the left wrist nor the left wrist 
scar presents such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the carpal navicular of the left wrist, currently 
evaluated as 10 percent disabling for orthopedic impairment 
with a separate rating of 10 percent for a residual scar, is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


